FINAL ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 March 2021 has been entered.
Status of the Claims
3.	This action is in response to papers filed 22 March 2021 in which no claims were amended, no claims were canceled, and no new claims were added.  
All previous rejections are maintained and are reiterated below.
Applicant’s arguments have been thoroughly reviewed and are addressed following the rejections necessitated by the amendments.
	Claims 1-2, 4-7, 9-10, 13-14, 18-29, 35-39, 41-47, 50-58, and 62 are under prosecution.
Information Disclosure Statement
4.	The Information Disclosure Statements filed 22 March 2021 and 3 May 2021 are acknowledged and have been considered.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

6.	Claims 1-2, 5-7, 9-10, 13-14, 18-29, 35-38, 42-47, 55-58, and 62 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim et al (U.S. Patent No. 5,750,340, issued 12 May 1998), Bischoff et al (U.S. Patent No. 6,656,734 B1, issued 2 December 2003) and Isola et al (U.S. Patent Application Publication No. US 2003/0134279 A1, published 17 July 2003) and, as applied to claim 55, as evidenced by Shimizu et al (U.S. Patent Application Publication No. US 2007/0166641 A1, published 19 July 2007), and, as applied to claims 56-58, as evidenced by Matthiesen et al (U.S. Patent Application Publication No. US 2011/0281263 A1, published 17 November 2011).
Regarding claims 1 and 37,  Kim et al teach a method of hybridizing nucleic acids, in the form of fluorescence in situ hybridization (Abstract), comprising providing a first nucleic acid in a cell (i.e., chromosome X), a second nucleic acid sequence, in the form of a probe, and a hybridization composition comprising the solution G-DEPC (column 6, lines 1-40), which is formamide free (column 9, lines 40-60).  The first sequence (i.e., in the cells), the second sequence and the hybridization composition are combined, and the first and second sequence hybridizes within the cell (column 6, lines 1-40).  
With respect to the order of combination of the first nucleic acid sequence, the second nucleic acid sequence, and the hybridization composition, the courts have held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).  See MPEP 2144.04 IV.C.
Applicant is advised that MPEP 716.01(c) makes clear that “[t]he arguments of counsel cannot take the place of evidence in the record” (In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965)). Thus, Applicant should not merely rely upon counsel’s arguments in place of evidence in the record.
It is noted that the Response above should not be construed as an invitation to file an after final declaration.  See MPEP 715.09 [R-3].
With respect to the claimed lack of a denaturation step, it is noted that Kim et al teach that when G solutions are utilized, denaturation and hybridization are simultaneous (e.g., Example 1).  Thus, there is no denaturation step, but rather a single hybridization step.
Alternatively, it is noted that Kim et al teach that in embodiments wherein RNA is hybridized, denaturation is not required (column 6, lines 25-40).  Thus, no denaturation step is needed in the hybridization of mRNA and RNA probes (column 1, lines 25-55).  
	Kim et al also explicitly teach the method preserves cellular, nuclear, and chromosomal morphology (column 2, lines 10-15 and column 3, lines 60-65).  Thus, Kim et al teach the known technique of using a morphologically intact cell.	
	While Kim et al explicitly teach not using formamide (column 2, lines 50-60), and while Kim et al do not teach using dimethyl sulfoxide, Kim et al do not explicitly teach using a polar aprotic solvent.
	However, Bischoff et al teach the use of solvent to transfer a compound into the interior of a cell, wherein the compound is a nucleic acid (i.e., polynucleotide; Abstract), wherein the solvent is the polar aprotic solvent (column 1, lines 60-65) of formula II (i.e., claim 1; column 4), which, when R3 and R4 are linked to cyclize form the solvent of claim 37.  Bischoff et al also teach the solvent has the added advantage of effectively transferring the polynucleotide (i.e., compound) to the target cell (column 3, lines 45-60).  Thus, Bischoff et al teach the known techniques discussed above. 
It is also noted that the courts have stated:
similar properties may normally be presumed when compounds are very close in structure. Dillon, 919 F.2d at 693, 696, 16 USPQ2d at 1901, 1904. See also In re Grabiak, 769 F.2d 729, 731, 226 USPQ 870, 871 (Fed. Cir. 1985) (“When chemical compounds have very close’ structural similarities and similar utilities, without more a prima facie case may be made.”). Thus, evidence of similar properties or evidence of any useful properties disclosed in the prior art that would be expected to be shared by the claimed invention weighs in favor of a conclusion that the claimed invention would have been obvious. Dillon, 919 F.2d at 697-98, 16 USPQ2d at 1905; In re Wilder, 563 F.2d 457, 461, 195 USPQ 426, 430 (CCPA 1977); In re Linter, 458 F.2d 1013, 1016, 173 USPQ 560, 562 (CCPA 1972) (see MPEP 2144.08(d)).

The courts have also stated:

[c]ompounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious) (see MPEP 2144.09).


Therefore, the claimed compounds are an obvious variation over those of the prior art.
Applicant is again cautioned to avoid merely relying upon counsel's arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
While Kim et al teach FISH (i.e., fluorescence in situ hybridization; Abstract), neither Kim et al nor Bischoff et al teach one of the nucleic acids is double stranded.
However, Isola et al teach methods using FISH within a cell, wherein the probe is a double stranded nucleic acid (paragraph 0036 and 0039).
It is noted that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments (see MPEP § 2123).  Thus, the teaching of Isola et al that the method may use denaturation that may use formamide (paragraph 0043) encompasses the alternate embodiment wherein the neither denaturation nor formamide is used.
Isola et al also teach the method has the added advantage of providing both quantitative and special information concerning the nucleic acids sequences within an individual cell of chromosome (paragraph 0039). Thus, Isola et al teach the known techniques discussed above.
It would therefore have been obvious to a person of ordinary skill in the art at the time the claimed invention was made to have combined the teachings of Isola et al, Bischoff et al, and Kim et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in a method having the added advantages of:
I.	Preserving morphology as explicitly taught by Kim et al (column 2, lines 1-15 and column 3, line 60-column 4, line 20);
II.	Effectively transferring the polynucleotide to the target cell as explicitly taught by Bischoff et al (column 3, lines 45-60); and
III.	Providing both quantitative and special information concerning the nucleic acids sequences within an individual cell of chromosome as explicitly taught by Isola et al (paragraph 0039).
  In addition, it would have been obvious to the ordinary artisan that the known techniques of Kim et al, Bischoff et al, and Isola et al could have been combined with predictable results because the known techniques of Kim et al, Bischoff et al, and Isola et al predictably result in the use of cells having retained their structural integrity (column 2, lines 1-15 of Kim et al) and reliable transfer of the nucleic acid therein.
Regarding claim 2,  Kim et al teach a method of hybridizing nucleic acids, in the form of fluorescence in situ hybridization (Abstract), comprising providing a first nucleic acid in a cell (i.e., chromosome X), a second nucleic acid sequence, in the form of a probe, and a hybridization composition comprising the solution G-DEPC (Column 6, lines 1-40), which is formamide free (column 9, lines 40-60).  The first sequence (i.e., in the cells), the second sequence and the hybridization composition are combined, and the first and second sequence hybridizes within the cell (Column 6, lines 1-40).  
With respect to the order of combination of the first nucleic acid sequence, the second nucleic acid sequence, and the hybridization composition, it is reiterated that the courts have held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.
With respect to the claimed lack of a denaturation step, it is noted that Kim et al teach that when G solutions are utilized, denaturation and hybridization are simultaneous (e.g., Example 1).  Thus, there is no denaturation step, but rather a single hybridization step.
Alternatively, it is noted that Kim et al teach that in embodiments wherein RNA is hybridized, denaturation is not required (column 6, lines 25-40).  Thus, no denaturation step is needed in the hybridization of mRNA and RNA probes (column 1, lines 25-55).  
While Kim et al explicitly teach not using formamide (column 2, lines 50-60), and while Kim et al do not teach using dimethyl sulfoxide, Kim et al do not explicitly teach using a planar aprotic solvent.
	However, Bischoff et al teach the use of solvent to transfer a compound into the interior of a cell, wherein the compound is a nucleic acid (i.e., polynucleotide; Abstract), wherein the solvent is the polar aprotic solvent (column 1, lines 60-65) of formula II (column 4).  Bischoff et al also teach the solvent has the added advantage of effectively transferring the polynucleotide (i.e., compound) to the target cell (column 3, lines 45-60).  Thus, Bischoff et al teach the known techniques discussed above. 
It is also reiterated that the courts have stated that similar properties may normally be presumed when compounds are very close in structure, and that compounds which are position isomers or homologs are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. 
Therefore, the claimed compounds are an obvious variation over those of the prior art.
Applicant is again cautioned to avoid merely relying upon counsel's arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
While Kim et al teach FISH (i.e., fluorescence in situ hybridization; Abstract), neither Kim et al nor Bischoff et al teach one of the nucleic acids is double stranded.
However, Isola et al teach methods using FISH within a cell, wherein the probe is a double stranded nucleic acid (paragraph 0036 and 0039).
It is noted that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments (see MPEP § 2123).  Thus, the teaching of Isola et al that the method may use denaturation that may use formamide (paragraph 0043) encompasses the alternate embodiment wherein the neither denaturation nor formamide is used.
Isola et al also teach the method has the added advantage of providing both quantitative and special information concerning the nucleic acids sequences within an individual cell of chromosome (paragraph 0039). Thus, Isola et al teach the known techniques discussed above.
It would therefore have been obvious to a person of ordinary skill in the art at the time the claimed invention was made to have combined the teachings of Isola et al, Bischoff et al, and Kim et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in a method having the added advantages of:
I.	Preserving morphology as explicitly taught by Kim et al (column 2, lines 1-15 and column 3, line 60-column 4, line 20);
II.	Effectively transferring the polynucleotide to the target cell as explicitly taught by Bischoff et al (column 3, lines 45-60); and
III.	Providing both quantitative and special information concerning the nucleic acids sequences within an individual cell of chromosome as explicitly taught by Isola et al (paragraph 0039).
  In addition, it would have been obvious to the ordinary artisan that the known techniques of Kim et al, Bischoff et al, and Isola et al could have been combined with predictable results because the known techniques of Kim et al, Bischoff et al, and Isola et al predictably result in the use of cells having retained their structural integrity (column 2, lines 1-15 of Kim et al) and reliable transfer of the nucleic acid therein.
	Regarding claims 5-7, the method of claim 1 is discussed above.  Isola et al teach the first nucleic acid is either single stranded, in the form of mRNA (i.e., claim 5) or double stranded, in the form of a chromosome (i.e., claims 6-7; paragraph 0036), and that the second nucleic acid (i.e., the probe) is either single stranded (i.e., claim 6) or double stranded (i.e., claims 5 and 7; paragraph 0036).
	Regarding claims 9 and 13, the method of claim 1 is discussed above.  Kim et al teach a sufficient amount of energy is provided to hybridize the first and second nuclei acid sequences in the cell; i.e., the probe hybridizes to the target in the cell by heating to 75oC (column 6, lines 1-40).  
It is noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05.01).  
In addition, it is noted that the courts have held that optimization through routine experimentation, and in particular, when related to differences in temperature, do not support patentability (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235
(CCPA 1955)).  Thus, the claimed temperature range merely represents an obvious variant and/or routine optimization of the temperature taught by the prior art.  See MPEP 2144.05 II.
Thus, the providing sufficient energy for hybridization merely represents an obvious variant and/or routine optimization of the temperature taught by the prior art.  
In addition, it is noted that the subject matter of a properly construed claim is defined by the terms that limit its scope. It is this subject matter that must be examined. As a general matter, the grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope. Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. “Wherein” clauses are examples of language that may raise a question as to the limiting effect of the language in a claim.  See MPEP 2106 [R-5] II c and MPEP § 2111.04.
Applicant is again cautioned to avoid merely relying upon counsel's arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
Regarding claim 10, the method of claim 1 is discussed above.  Kim et al teach a sufficient amount of energy to denature the first and second nucleic acid sequences is provided; namely, the nucleic acids are denatured (Example 2 and column 3, lines 5-15).
As noted above, Kim et al teach that when G solutions are utilized, denaturation and hybridization are simultaneous (e.g., Example 1).  Thus, there is no denaturation step, but rather a single hybridization step and denaturation occurs at the same time.
It is reiterated that that the courts have stated where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists, and that the courts have held that optimization through routine experimentation, and in particular, when related to differences in temperature, do not support patentability.
Thus, the providing sufficient energy for denaturation merely represents an obvious variant and/or routine optimization of the temperature taught by the prior art.  
In addition, it is reiterated that the subject matter of a properly construed claim is defined by the terms that limit its scope. It is this subject matter that must be examined. As a general matter, the grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope. Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. “Wherein” clauses are examples of language that may raise a question as to the limiting effect of the language in a claim.  
Applicant is again cautioned to avoid merely relying upon counsel's arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
Regarding claim 14, the method of claim 13 is discussed above.  Isola et al teach heating using a microwave (paragraph 0102).  Thus, it would have been obvious to use a microwave for heating the hybridization composition.
Regarding claim 18, the method of claim 1 is discussed above.  Kim et al teach the combining comprises heating and cooling the hybridization composition and the nucleic acid sequences; namely, the target cells, probe and composition are heated to of 75oC, then the combination is incubated at 55oC (Example 2), which would require cooling.
It is reiterated that the courts have held that optimization through routine experimentation, and in particular, when related to differences in temperature, do not support patentability.
Thus, the heating and cooling merely represents routine optimization of the temperatures used by the prior art.  
Applicant is again cautioned to avoid merely relying upon counsel's arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
Regarding claims 19-23, the method of claim 1 is discussed above.  Kim et al teach a hybridization time period of 5 minutes (Abstract).
It is also reiterated that that the courts have stated where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists, and that the courts have held that optimization through routine experimentation does not support patentability.
Thus, the claimed time range merely represents an obvious variant and/or routine optimization of the time taught by the prior art.  
Applicant is again cautioned to avoid merely relying upon counsel's arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
Regarding claim 24, the method of claim 1 is discussed above.  Isola et al teach a blocking step (paragraph 0124). 
	Regarding claims 25-28, the method of claim 1 is discussed above. Bischoff et al teach the amount of solvent is about 15 % (column 8, lines 40-511).
It is also reiterated that that the courts have stated where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists.
Thus, the claimed range merely represents an obvious variant and/or routine optimization of the range taught by the prior art.  
Applicant is again cautioned to avoid merely relying upon counsel's arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
Regarding claims 29 and 35, the method of claim 1 is discussed above.  Bischoff et al teach sulfolane (i.e., cyclic formula II of column 4, wherein the number of carbons in the linked R3 and R4 is 4), which is deemed non-toxic as discussed in paragraph 0080 of Matthiesen et al (i.e., claim 29) and has the required solubility parameters of claim 35 as evidenced by Table 2 of Matthiesen et al.
Regarding claims 36, 38, and 42-43, the method of claim 1 is discussed above.  Formula II of Bischoff et al is a sulfone and is cyclic (i.e., claim 36) and, when the number of carbons in the linked R3 and R4 of cyclic formula II is 4 (column 4), the compound is sulfolane (i.e., claims 38 and 42-43).
Regarding claims 44-46, the method of claim 1 is discussed above.  Kim et al also teach the addition a blocking agent (i.e., claim 44), in the form of dextran sulfate (i.e., claim 45), which is present at a concentration of 12% (i.e., 10-20%), as well as a salt (column 6, lines 30-40). Kim et al also teach with 0.9% by weight NaCl (column 5, lines 1-20).  0.9% by weight of NaCl would be 9 grams in 1 liter (i.e., 100 mL0, which is about 154 mM (i.e., claims 45-46; column 45, line 60-column 46, line 55).  
In addition, with respect to claims 44-47, it is also reiterated that that the courts have stated where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists.
Thus, the claimed range merely represents an obvious variant and/or routine optimization of the range taught by the prior art.  
Applicant is again cautioned to avoid merely relying upon counsel's arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
Regarding claim 55, the method of claim 1 is discussed above.  In in alternative embodiment, Bischoff et al teach the compound is diethyl sulfone (formula II, where R3 and R4 are each ethyl groups).  Shimizu et al teach diethyl sulfone is totally miscible with water (paragraph 0157).  Thus, the composition is one phase.
Regarding claims 56-58, the method of claim 1 is discussed above.  Matthiesen et al teach sulfolane can form multiple phases (paragraph 0151), which would obviously be mixed when mixed with the target cells.
Regarding claim 62, the method of claim 37 is discussed above. 
Kim et al teach FISH assays (Abstract) with increased preservation of cellular morphology (column 2, lines 1-15 and column 3, line 60-column 4, line 20).  Kim et al also explicitly teach the method preserves cellular, nuclear, and chromosomal morphology (column 2, lines 10-15 and column 3, lines 60-65) at low concentrations of formamide (column 5, lines 65-40).  Kim et al teach the combining comprises heating and cooling the hybridization composition and the nucleic acid sequences; namely, the target cells, probe and composition are heated to a temperature of 75oC, then the combination is incubated at 55oC (Example 2), which would require cooling.
With respect to the claimed lack of a denaturation step, it is reiterated that Kim et al teach that when G solutions are utilized, denaturation and hybridization are simultaneous (e.g., Example 1).  Thus, there is no denaturation step, but rather a single hybridization step.
Alternatively, it is reiterated that Kim et al teach that in embodiments wherein RNA is hybridized, denaturation is not required (column 6, lines 25-40).  Thus, no denaturation step is needed in the hybridization of mRNA and RNA probes (column 1, lines 25-55).  
Isola et al also teach maintaining cellular morphology without interfering with nucleic acid hybridization (paragraph 0041).
Applicant is again cautioned to avoid merely relying upon counsel's arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  

7.	Claims 4-7, 24, and 50-51 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim et al (U.S. Patent No. 5,750,340, issued 12 May 1998), Bischoff et al (U.S. Patent No. 6,656,734 B1, issued 2 December 2003), and Isola et al (U.S. Patent Application Publication No. US 2003/0134279 A1, published 17 July 2003) as applied to claims 1 and 44 above, and further in view of Gray et al (U.S. Patent No. 6,475,720 B1, issued 5 November 2002).
It is noted that while claims 5-7 and 24 have been rejected as described above, the claims are also obvious using the interpretation outlined below.
	Regarding claims 4-7, 24, and 50-51, the methods of claims 1 and 44 are discussed above in Section 6.
While Isola et al teach histological and cytological confirmation (paragraph 0104), neither Isola et al, Kim et al, nor Bischoff et al explicitly teach a cytology sample (i.e., claim 4) or DNA as a blocking agent (i.e., claims 50-51).
	However, Gray et al teach a method of hybridizing nucleic acids, in the form of fluorescence in situ hybridization comprising providing a first nucleic acid in a cell (i.e., chromosome 4), a second nucleic acid sequence, in the form of a probe (Abstract).  Gray et al teach the first nucleic acid (i.e., target) is either single stranded (i.e., claim 5) or double stranded (i.e., claims 6-7; column 4, lines 35-55).  Gray et al also teach the second nucleic acid (i.e., probe) is either single stranded (i.e., claim 6) or double stranded (i.e., claims 5 and 7; column 4, lines 15-35).  Gray et al teach the cytological staining of chromosomes (i.e., the first nucleic acid; column 3, lines 5-15).  Thus, it would have been obvious to use a cytological sample (i.e., claim 4). Gray et al teach a blocking step (i.e., claim 24; column 42, lines 45-60).  Gray et al also teach the addition a blocking agent, in the form of herring sperm DNA (i.e., claim 50) at 500 micrograms/ml (column 45, line 60-column 46, line 55), which is 0.5 micrograms/microliter (i.e., claim 51).
It is also reiterated that that the courts have stated where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists.
Thus, the claimed range merely represents an obvious variant and/or routine optimization of the range taught by the prior art.  
Applicant is again cautioned to avoid merely relying upon counsel's arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
	Gray et al also teach the method has the added advantage of aiding in the detection of cancer (Abstract).  Thus, Gray et al teach the known techniques discussed above.
It would therefore have been obvious to a person of ordinary skill in the art at the time the claimed invention was made to have modified the method of Kim et al, Isola et al, and Bischoff et al with the teachings of Gray et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in a method having the added advantage of aiding in the detection of cancer as explicitly taught by Gray et al (Abstract).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Gray et al could have been applied to the method of Bischoff et al, Isola et al, and Kim et al with predictable results because the known techniques of Gray et al predictably result in steps useful in FISH assays.




8.	Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim et al (U.S. Patent No. 5,750,340, issued 12 May 1998), Bischoff et al (U.S. Patent No. 6,656,734 B1, issued 2 December 2003), and Isola et al (U.S. Patent Application Publication No. US 2003/0134279 A1, published 17 July 2003) as applied to claim 13 above, and further in view of Kalra et al (U.S. Patent Application Publication No. US 2003/0175852 A1, published 18 September 2003). 
It is noted that while claim 14 has been rejected as described above, the claims are also obvious using the interpretation outlined below.
Regarding claim 14, the method of claim 13 is discussed above in Section 6.
	While Isola et al teach the use of microwaves (paragraph 0102), neither Isola et al, Bischoff et al nor Kim et al explicitly teach using a microwave for nucleic acid hybridization.
However, Kalra et al teach a method wherein in situ hybridization is performed using a microwave heating, which has the added advantage of enhancing hybridization signals (paragraph 0023).  Thus, Kalra et al teach the known technique of using microwave heating.	
It would therefore have been obvious to a person of ordinary skill in the art at the time the claimed invention was made to have modified the method taught by Bischoff et al, Isola et al, and Kim et al with the teachings of Kalra et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in a method having the added advantage of enhancing hybridization as explicitly taught by Kalra et al (paragraph 0023).  In addition, it would have been obvious to the ordinary artisan that the known technique of using the microwaves of Kalra et al could have been applied to the method of Bischoff et al, Isola et al. and Kim et al with predictable results because the known technique of Kalra et al predictably results in reliable heating of the mixture.

9.	Claims 29, 35-39, 41-43, 56-58, and 62 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim et al (U.S. Patent No. 5,750,340, issued 12 May 1998), Bischoff et al (U.S. Patent No. 6,656,734 B1, issued 2 December 2003), and Isola et al (U.S. Patent Application Publication No. US 2003/0134279 A1, published 17 July 2003) as applied to claims 1 and 37 above, and further in view of Bekki et al (PCT International Application Publication No. WO 2007/037341 A1, published 5 April 2007; citations are from the National Stage (U.S. Patent Application Publication No. US 2009/0294305 A1, published 3 December 2009), which is deemed an English language translation of the PCT) and, as applied to claims 29, 35, and 56-58, as evidenced by Matthiesen et al (U.S. Patent Application Publication No. US 2011/0281263 A1, published 17 November 2011).
It is noted that while claims 29, 35-38, 42-43, 56-58, and 62 have been rejected as described above, the claims are also obvious using the interpretation outlined below.
Regarding claims 29, 31-39, 41-43, 56-58, and 62, the method of claims 1 and 37 discussed above in Section 6.
Kim et al teach FISH assays (Abstract) with increased preservation of cellular morphology (column 2, lines 1-15 and column 3, line 60-column 4, line 20).  Kim et al also explicitly teach the method preserves cellular, nuclear, and chromosomal morphology (column 2, lines 10-15 and column 3, lines 60-65) at low concentrations of formamide (column 5, lines 65-40).  Kim et al teach the combining comprises heating and cooling the hybridization composition and the nucleic acid sequences; namely, the target cells, probe and composition are heated to of 75oC, then the combination is incubated at 55oC (Example 2), which would require cooling (i.e., claim 62).
Isola et al also teach maintaining cellular morphology without interfering with nucleic acid hybridization (paragraph 0041).
	While Kim et al teach formamide free solvents (Abstract), and while the teaching of Isola et al that the method may use denaturation that may use formamide (paragraph 0043) encompasses the alternate embodiment wherein the neither denaturation nor formamide is used, neither Bischoff et al, Isola et al, nor Kim et al teach the functionally equivalent solvents ethylene carbonate or propylene carbonate.
	However, Bekki et al teach a nucleic acid hybridization solution comprising the cyclic structures ethylene carbonate, and propylene carbonate (i.e., claims 36-39, and 41-43; paragraph 0072).  If either of these solvents used, there is no formamide present.  Thus, Bekki et al teach the known technique of using the functionally equivalent solvents ethylene carbonate and propylene carbonate.
With respect to claim 29, sulfolane and the carbonates are deemed non-toxic as discussed in paragraph 0080 of Matthiesen et al.
With respect to claim 35, sulfolane has the required solubility parameters, as evidenced by Table 2 of Matthiesen et al.
With respect to claims 56-58, Matthiesen et al teach the carbonates can form multiple phases (paragraph 0151), which would obviously be mixed when mixed with the target cells.
It would therefore have been obvious to a person of ordinary skill in the art at the time the claimed invention was made to have modified the method taught by Bischoff et al, Isola et al, and Kim et al with the teachings of Bekki et al to arrive at the instantly claimed method with a reasonable expectation of success.  It would have been obvious to the ordinary artisan that the known technique of using the functionally equivalent solvents of Bekki et al could have been applied to the method of Bischoff et al, Isola et al, and Kim et al with predictable results because the known technique of using the functionally equivalent solvents of Bekki et al predictably results in a solvent useful for nucleic acid hybridization.

10.	Claims 35-38 and 52-54 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim et al (U.S. Patent No. 5,750,340, issued 12 May 1998), Bischoff et al (U.S. Patent No. 6,656,734 B1, issued 2 December 2003), and Isola et al (U.S. Patent Application Publication No. US 2003/0134279 A1, published 17 July 2003)  as applied to claims 1 and 44 above, and further in view of Bresser et al (U.S. Patent No. 5,521,061, issued 28 May 1996) and, as applied to claims 29 and 35, as evidenced by Matthiesen et al (U.S. Patent Application Publication No. US 2011/0281263 A1, published 17 November 2011).
It is noted that while claims 35-38 has been rejected as described above, the claims are also obvious using the interpretation outlined below.
	 Regarding claims 35-38, the method of claim 1 is discussed above in Section 6.
	Although Kim et al teach formamide free solvents (Abstract), and while the teaching of Isola et al that the method may use denaturation that may use formamide (paragraph 0043) encompasses the alternate embodiment wherein the neither denaturation nor formamide is used, neither Bischoff et al, Isola et al, nor Kim et al teach the functionally equivalent solvent pyrrolidinone, which is a cyclic base structure (i.e., claim 36) and is encompassed by the structure presented in claim 37.
	However, Bresser et al teach hybridization using the cyclic base structure pyrrolidinone (i.e., claims 36-37; column 12, lines 5-30).  Bresser et al also teach the additive has the added advantage of being a permeation enhancer (Abstract).  Thus, Bresser et al teach the known technique of using the functionally equivalent solvent pyrrolidinone.
With respect to claim 35, pyrrolidinone has the required solubility parameters, as evidenced by Table 2 of Matthiesen et al.
With respect to claim 38, it is reiterated that the courts have stated similar properties may normally be presumed when compounds are very close in structure, and that compounds which are position isomers or homologs are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. 
Therefore, the substitution of a pyrrolidinone for the claimed N-methyl (or N-ethyl) pyrrolidinone would be considered an obvious variation over the prior art.
Applicant is again cautioned to avoid merely relying upon counsel's arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
It would therefore have been obvious to a person of ordinary skill in the art at the time the claimed invention was made to have modified the method taught by Bischoff et al, Isola et al, and Kim et al with the teachings of Bresser et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in a method having the added advantage of having a permeation enhancer as explicitly taught by Bresser et al (Abstract).  In addition, it would have been obvious to the ordinary artisan that the known technique of using the functionally equivalent pyrrolidinone of Bresser et al could have been applied to the method of Bischoff et al, Isola et al, and Kim et al with predictable results because the known technique of using the functionally equivalent pyrrolidinone of Bresser et al predictably results in a solvent that aids in hybridization.
	Regarding claims 52-54, the method of claim 44 is discussed above.
Kim et al teach 20% dextran sulfate (i.e., claims 53-54; Abstract), and citrate buffer at pH 7 (i.e., claim 54; column 4, lines 60-65).
Isola et al teach the use of dextran sulfate and citrate buffer (paragraph 0113).
	Bresser et al teach 8 mM phosphate buffer (i.e., claims 52-53; column 9), 10% polar aprotic solvent (i.e., claims 53-54; Table 4), pH 6 (i.e., claim 54), and 15 mM citrate at pH 7 (i.e., claim 54; column 9).
	Thus, the combination of prior art teaches all of the claimed components with ranges similar to those claimed.
It is reiterated that that the courts have stated where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists.
Thus, the claimed range merely represents an obvious variant and/or routine optimization of the ranges taught by the prior art.  
Applicant is again cautioned to avoid merely relying upon counsel's arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  

11.	Claims 29, 37-38 and 62 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim et al (U.S. Patent No. 5,750,340, issued 12 May 1998), Bischoff et al (U.S. Patent No. 6,656,734 B1, issued 2 December 2003), and Isola et al (U.S. Patent Application Publication No. US 2003/0134279 A1, published 17 July 2003) as applied to claims 1 and 37 above, and further in view of Garcia et al (U.S. Patent Application Publication No. US 2006/0030541 A1, published 9 February 2006).
It is noted that while claims 29, 37-38 and 62 have been rejected as described above, the claims are also obvious using the interpretation outlined below.
Regarding claims 29, 37-38, and 62, the methods of claims 1 and 37 are discussed above in Section 6.
Kim et al teach FISH assays (Abstract) with increased preservation of cellular morphology (column 2, lines 1-15 and column 3, line 60-column 4, line 20).  Kim et al also explicitly teach the method preserves cellular, nuclear, and chromosomal morphology (column 2, lines 10-15 and column 3, lines 60-65) at low concentrations of formamide (column 5, lines 65-40).  Kim et al teach the combining comprises heating and cooling the hybridization composition and the nucleic acid sequences; namely, the target cells, probe and composition are heated to of 75oC, then the combination is incubated at 55oC (Example 2), which would require cooling (i.e., claim 62).
Isola et al also teach maintaining cellular morphology without interfering with nucleic acid hybridization (paragraph 0041).
	Although Kim et al teach formamide free solvents (Abstract), and while the teaching of Isola et al that the method may use denaturation that may use formamide (paragraph 0043) encompasses the alternate embodiment wherein the neither denaturation nor formamide is used, neither Bischoff et al nor Kim et al teach the functionally equivalent solvent or acetonitrile (i.e., claim 38).
	However, Garcia et al teach addition of a second nucleic acid sequence into a cell using acetonitrile (i.e., claims 37-38; paragraph 0093).  Garcia et al also teach these solvents have the added advantage of having a high level for transfection (paragraph 0093).  Thus, Garcia et al teach the known technique of using the functionally equivalent solvent acetonitrile.
With respect to claim 29, acetonitrile is deemed non-toxic as discussed in paragraph 0080 of Matthiesen et al.
It would therefore have been obvious to a person of ordinary skill in the art at the time the claimed invention was made to have modified the method taught by Bischoff et al, Isola et al, and Kim et al with the teachings of Garcia et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in a method having the added advantage of using a solvent having a high level of transfection as explicitly taught by Garcia et al (paragraph 0093).  In addition, it would have been obvious to the ordinary artisan that the known technique of using the functionally equivalent solvents of Garcia et al could have been applied to the method of Bischoff et al, Isola et al, and Kim et al with predictable results because the known technique of using the functionally equivalent solvents of Garcia et al predictably results in a solvent that aids in incorporation of the second nucleic acid sequence into a cell.

12.	Claims 52-54 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim et al (U.S. Patent No. 5,750,340, issued 12 May 1998), Bischoff et al (U.S. Patent No. 6,656,734 B1, issued 2 December 2003), and Isola et al (U.S. Patent Application Publication No. US 2003/0134279 A1, published 17 July 2003) as applied to claim 44 above, and further in view of Amorese et al (U.S. Patent Application Publication No. US 2004/0241666 A1, published 2 December 2004).
It is noted that while claims 52-54 have been rejected as described above, the claims are also obvious using the interpretation outlined below.
Regarding claims 52-54, the method of claim 44 is discussed above in Section 6. 
Kim et al teach dextran sulfate, which is present at a concentration of 12% (i.e., 10-20%), as well as a salt (column 6, lines 30-40). Kim et al also teach with 0.9% by weight NaCl (column 5, lines 1-20).  0.9% by weight of NaCl would be 9 grams in 1 liter (i.e., 100 mL0, which is about 154 mM (column 45, line 60-column 46, line 55).  
Isola et al teach the use of dextran sulfate and citrate buffer (paragraph 0113).
While Kim et al teach a citrate buffer at pH 7 (column 4, lines 60-65), neither Kim et al, Isola et al, nor Bischoff et al teach the claimed pH or the use of phosphate buffer (i.e., claims 52-54)
However, Amorese et al teach a method comprising providing a first nucleic acid sequence and a second nucleic acid sequence, in the form of an immobilized ligand and a sample exposed thereto (Abstract).  Amorese et al teach a buffering agent in the form of the citric acid buffer sodium citrate (paragraph 0065).  Amorese et al teach citrate concentrations of 45 mM (paragraph 0065).  Amorese et al further teach 50 mM phosphate buffer (i.e., claims 52-54; paragraph 0088), pH 6.5 (i.e., claim 54), and 10% dextran sulfate (i.e., claim 52); paragraphs 0065-0066).
With respect to the claimed amounts of reagents and pH, it is reiterated that the courts have stated where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists, and that the courts have held that optimization through routine experimentation, and in particular, when related to differences in temperature, do not support patentability. 
Thus, the claimed ranges of amounts and pH are alternatively obvious variants of, or represent routine optimization of, the concentrations taught by Gray et al in view of Kim et al and Amorese et al.  
Applicant is again cautioned to avoid merely relying upon counsel's arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
Amorese et al teach the reagents and pH have the added advantage of providing stringent conditions; paragraph 0065), which minimizes mismatch hybridization.  Thus, Amorese et al teach the known techniques discussed above. 	
It would therefore have been obvious to a person of ordinary skill in the art at the time the claimed invention was made to have modified the method taught by Bischoff et al, Isola et al, and Kim et al in accordance with the teachings of Amorese et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in a method having the added advantage of providing stringent conditions as explicitly taught by Amorese et al (paragraph 0065).  In addition, it would have been obvious to the ordinary artisan that the known techniques taught by Amorese et al could have been applied to the method of Bischoff et al, Isola et al and Kim et al with predictable results because the known techniques of Amorese et al  predictably results in a useful solvent for nucleic acid hybridizations.


13.	Claim 62 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim et al (U.S. Patent No. 5,750,340, issued 12 May 1998), Bischoff et al (U.S. Patent No. 6,656,734 B1, issued 2 December 2003), and Isola et al (U.S. Patent Application Publication No. US 2003/0134279 A1, published 17 July 2003) as applied to claim 37 above, and further in view of Virtanen et al (U.S. Patent No. 5,718,915, issued 17 February 1998).
It is noted that while claim 62 has been rejected as described above, the claims are also obvious using the interpretation outlined below.
Regarding claim 62, the method of claim 37 is discussed above in Section 6.
Kim et al teach FISH assays (Abstract) with increased preservation of cellular morphology (column 2, lines 1-15 and column 3, line 60-column 4, line 20).  Kim et al also explicitly teach the method preserves cellular, nuclear, and chromosomal morphology (column 2, lines 10-15 and column 3, lines 60-65) at low concentrations of formamide (column 5, lines 65-40).  Kim et al teach the combining comprises heating and cooling the hybridization composition and the nucleic acid sequences; namely, the target cells, probe and composition are heated to of 75oC, then the combination is incubated at 55oC (Example 2), which would require cooling (i.e., claim 62).
Isola et al also teach maintaining cellular morphology without interfering with nucleic acid hybridization (paragraph 0041).
	Although Kim et al teach formamide free solvents (Abstract), and while the teaching of Isola et al that the method may use denaturation that may use formamide (paragraph 0043) encompasses the alternate embodiment wherein the neither denaturation nor formamide is used, neither Bischoff et al nor Kim et al teach the functionally equivalent solvent or acetonitrile.	
However, Virtanen et al teach hybridization using acetonitrile (column 24, lines 5-30).  Virtanen et al also teach the additive has the added advantage of controlling the hybridization (column 24, lines 5-30).  Thus, Virtanen et al teach the known technique of using the functionally equivalent solvent acetonitrile.
It would therefore have been obvious to a person of ordinary skill in the art at the time the claimed invention was made to have modified the method taught by Bischoff et al and Kim et al with the teachings of Virtanen et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in a method having the added advantage of allowing control of the hybridization as explicitly taught by Virtanen et al (column 24, lines 5-30).  In addition, it would have been obvious to the ordinary artisan that the known technique of using the functionally equivalent acetonitrile of Virtanen et al could have been applied to the method of Bischoff et al and Kim et al with predictable results because the known technique of using the functionally equivalent acetonitrile of Virtanen et al predictably results in a solvent that aids in hybridization.




Claim Rejections - 35 USC § 102/103
14.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

15.	Claims 1-2, 4-7, 9-10, 13-14, 18-29, 35-39, 41-47, 50-58, and 62 are rejected under pre-AIA  35 U.S.C. 102 (e) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Matthiesen et al (U.S. Patent Application Publication No. US 2011/0281263 A1, published 17 November 2011).
	Regarding claim 1, Matthiesen teaches a method comprising providing a first nucleic acid in a cell, in the form of an mRNA in vivo (paragraph 0017) in a morphologically intact cell (paragraph 0015), providing a second nucleic acid, in the form of a probe that is double stranded (paragraph 0086), combining the nucleic acids sequences using a hybridization composition having a polar aprotic solvent that is not dimethyl sulfoxide (paragraph 0025-003) and without formamide (Abstract).  
With respect to the order of combination of the first nucleic acid sequence, the second nucleic acid sequence, and the hybridization composition, it is reiterated that the courts have held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.
With respect to the claimed lack of a denaturation step, it is noted that Matthiesen et al teach denaturation times of 0 minutes (paragraph 0214); thus, there is no denaturation step, but rather a single hybridization step.
Alternatively, it is noted that Matthiesen et al teach that in embodiments wherein RNA is detected, denaturation is not required (paragraph 0214).  Thus, no denaturation step is needed in the hybridization of mRNA and RNA probes as described above. 
Thus, because all of the limitations are taught by Matthiesen et al the claims are either anticipated by, or obvious over, Matthiesen et al.
Applicant is again cautioned to avoid merely relying upon counsel's arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
Regarding claim 2, Matthiesen teaches a method comprising providing a first nucleic acid in a cell, in the form of an mRNA in vivo (paragraph 0017) in a morphologically intact cell (paragraph 0015), providing a second nucleic acid, in the form of a probe that is double stranded (paragraph 0086), wherein the second nucleic acid is in a hybridization composition (Abstract), wherein the hybridization composition having a polar aprotic solvent that is not dimethyl sulfoxide (paragraph 0025-003) and without formamide (Abstract).  
With respect to the order of combination of the first nucleic acid sequence, the second nucleic acid sequence, and the hybridization composition, it is reiterated that the courts have held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.
With respect to the claimed lack of a denaturation step, it is noted that Matthiesen et al teach denaturation times of 0 minutes (paragraph 0214); thus, there is no denaturation step, but rather a single hybridization step.
Alternatively, it is noted that Matthiesen et al teach that in embodiments wherein RNA is detected, denaturation is not required (paragraph 0214).  Thus, no denaturation step is needed in the hybridization of mRNA and RNA probes as described above. 
Thus, because all of the limitations are taught by Matthiesen et al the claims are either anticipated by, or obvious over, Matthiesen et al.
Applicant is again cautioned to avoid merely relying upon counsel's arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
	Regarding claim 4, the method of claim 1 is discussed above.  Matthiesen et al teach the use of cytology samples (paragraph 0060)
Regarding claims 5-7, the method of claim 1 is discussed above.  Matthiesen et al teach single and double stranded probes as well as single and double stranded targets (paragraph 0484).
Regarding claims 9 and 13-14, the method of claim 1 is discussed above.  Matthiesen et al teach sufficient energy, in the form of a hybridization temperature, to allow hybridization (paragraph 0481) in a cell (i.e., in vivo; paragraph 0017) using microwaves (paragraph 0484).
It is reiterated that the courts have stated where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists, and that the courts have held that optimization through routine experimentation, and in particular, when related to differences in temperature, do not support patentability.
Thus, the providing sufficient energy for hybridization merely represents an obvious variant and/or routine optimization of the temperature taught by the prior art.  
In addition, it is reiterated that the subject matter of a properly construed claim is defined by the terms that limit its scope. It is this subject matter that must be examined. As a general matter, the grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope. Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. “Wherein” clauses are examples of language that may raise a question as to the limiting effect of the language in a claim.  
Applicant is again cautioned to avoid merely relying upon counsel's arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
Regarding claim 10, the method of claim 1 is discussed above.  Matthiesen et al teach a sufficient amount of energy to denature the first and second nucleic acid sequences is provided; namely, the nucleic acids are denatured (Abstract).
Regarding claim 18, the method of claim 1 is discussed above.  Matthiesen et al teach heating and cooling (paragraph 0486).
Regarding claims 19-23, the method of claim 1 is discussed above.  Matthiesen et al teach hybridization times of less than five minutes (paragraph 0214) in a cell (i.e., in vivo; paragraph 0001).
It is also reiterated that that the courts have stated where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists, and that the courts have held that optimization through routine experimentation does not support patentability.
Thus, the claimed time range merely represents an obvious variant and/or routine optimization of the time taught by the prior art.  
Applicant is again cautioned to avoid merely relying upon counsel's arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
Regarding claim 24, the method of claim 1 is discussed above. Matthiesen et al teach blocking steps (paragraph 0202).
	The courts have held that “[d]isclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments (In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971); see MPEP 2123 II),” and that “[a] reference is no less anticipatory if, after disclosing the invention, the reference then disparages it. The question whether a reference ‘teaches away’ from the invention is inapplicable to an anticipation analysis. (Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998); see MPEP 2131.05).”
Applicant is again cautioned to avoid merely relying upon counsel's arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
Regarding claims 25-28, the method of claim 1 is discussed above.  Matthiesen et al teach concentrations in the claimed range (paragraph 0045).
It is also reiterated that that the courts have stated where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists, and that the courts have held that optimization through routine experimentation does not support patentability.
Thus, the claimed time ranges merely represent an obvious variant and/or routine optimization of the concentrations taught by the prior art.  
Applicant is again cautioned against merely relying upon counsel’s arguments in place of evidence in the record.
Regarding claim 29, the method of claim 1 is discussed above.  Matthiesen et al teach the composition is non-toxic (paragraph 0015); thus, the solvent is non-toxic.
Regarding claim 35, the method of claim 1 is discussed above.  Matthiesen et al teach the claimed parameters (paragraph 0047).
It is also reiterated that that the courts have stated where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists, and that the courts have held that optimization through routine experimentation does not support patentability.
Thus, the claimed time ranges merely represent an obvious variant and/or routine optimization of the ranges taught by the prior art.  
Applicant is again cautioned to avoid merely relying upon counsel's arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
Regarding claims 36-39 and 41-43, the method of claim 1 is discussed above.   Matthiesen et al teach the claimed solvents (paragraphs 0048-0058).
It is also reiterated that the courts have stated similar properties may normally be presumed when compounds are very close in structure, and that compounds which are position isomers or homologs are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.  Thus, any claimed variants of the solvents of the cited art would be obvious. 
Applicant is again cautioned to avoid merely relying upon counsel's arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
Regarding claims 44-47 and 50-54, the method of claim 1 is discussed above.   Matthiesen et al teach the claimed reagents (paragraphs 0129-0149).
With respect to the amounts, concentrations, and pH, it is reiterated that that the courts have stated where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists, and that the courts have held that optimization through routine experimentation does not support patentability.
Thus, the claimed time ranges merely represent an obvious variant and/or routine optimization of the ranges taught by the prior art.  
Applicant is again cautioned to avoid merely relying upon counsel's arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
Regarding claims 55-58, the method of claim 1 is discussed above.   Matthiesen et al teach the claimed phases, temperatures, and mixing (paragraph 0150-0156).
It is reiterated that the courts have held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  Thus, any order of steps is obvious.
It is also reiterated that that the courts have stated where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists, and that the courts have held that optimization through routine experimentation, and in particular, when related to differences in temperature, do not support patentability.
Thus, having one phase at room temperature would represent an obvious variant and/or routine optimization of the temperature taught by the prior art.  
In addition, it is reiterated that the subject matter of a properly construed claim is defined by the terms that limit its scope. It is this subject matter that must be examined. As a general matter, the grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope. Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. “Wherein” clauses are examples of language that may raise a question as to the limiting effect of the language in a claim.  
Applicant is again cautioned to avoid merely relying upon counsel's arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
Regarding claim 62, the method of claim 37 is discussed above. Matthiesen et al teach FISH assays (paragraph 0017), and that avoiding formamide avoids morphological destruction of cellular, nuclear, and chromosomal morphology (paragraph 0013).  Matthiesen et al teach the combining comprises heating and cooling the hybridization composition and the nucleic acid sequences (paragraph 00486).
With respect to the claimed lack of a denaturation step, it is noted that Matthiesen et al teach denaturation times of 0 minutes (paragraph 0214); thus, there is no denaturation step, but rather a single hybridization step.
Alternatively, it is noted that Matthiesen et al teach that in embodiments wherein RNA is detected, denaturation is not required (paragraph 0214).  Thus, no denaturation step is needed in the hybridization of mRNA and RNA probes as described above. 
Applicant is again cautioned to avoid merely relying upon counsel's arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  

Double Patenting
16.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

17.	Claims 1-2, 5-7, 9-10, 13-14, 18-29, 35-38, 42-47, 55-58, and 62 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 49-52 of U.S. Patent No. 9,297,035 in view of Bischoff et al (U.S. Patent No. 6,656,734 B1, issued 2 December 2003), Kim et al (U.S. Patent No. 5,750,340, issued 12 May 1998), and Isola et al (U.S. Patent Application Publication No. US 2003/0134279 A1, published 17 July 2003) based on the citations presented above.

18.	Claims 4-8, 24, and 50-51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 49-52 of U.S. Patent No. 9,297,035 in view of Bischoff et al (U.S. Patent No. 6,656,734 B1, issued 2 December 2003), Kim et al (U.S. Patent No. 5,750,340, issued 12 May 1998), and Isola et al (U.S. Patent Application Publication No. US 2003/0134279 A1, published 17 July 2003)  as applied to claims 1 and 44 above, and further in view of Gray et al (U.S. Patent No. 6,475,720 B1, issued 5 November 2002) based on the citations presented above.
19.	Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 49-52 of U.S. Patent No. 9,297,035 in view of Bischoff et al (U.S. Patent No. 6,656,734 B1, issued 2 December 2003), Kim et al (U.S. Patent No. 5,750,340, issued 12 May 1998), and Isola et al (U.S. Patent Application Publication No. US 2003/0134279 A1, published 17 July 2003) as applied to claim 13 above, and further in view of Kalra et al (U.S. Patent Application Publication No. US 2003/0175852 A1, published 18 September 2003) based on the citations presented above. 

20. 	Claims 29, 35-39, 41-43, 56-58, and 62 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 49-52 of U.S. Patent No. 9,297,035 in view of Kim et al (U.S. Patent No. 5,750,340, issued 12 May 1998), Bischoff et al (U.S. Patent No. 6,656,734 B1, issued 2 December 2003), and Isola et al (U.S. Patent Application Publication No. US 2003/0134279 A1, published 17 July 2003) as applied to claims 1 and 37 above, and further in view of Bekki et al (PCT International Application Publication No. WO 2007/037341 A1, published 5 April 2007; citations are from the National Stage (U.S. Patent Application Publication No. US 2009/0294305 A1, published 3 December 2009), which is deemed an English language translation of the PCT) and, as applied to claims 29, 35, and 56-58, as evidenced by Matthiesen et al (U.S. Patent Application Publication No. US 2011/0281263 A1, published 17 November 2011) based on the citations presented above.


21. 	Claims 35-38 and 52-54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 49-52 of U.S. Patent No. 9,297,035 in view of Bischoff et al (U.S. Patent No. 6,656,734 B1, issued 2 December 2003), Kim et al (U.S. Patent No. 5,750,340, issued 12 May 1998), and Isola et al (U.S. Patent Application Publication No. US 2003/0134279 A1, published 17 July 2003) as applied to claims 1 and 44 above, and further in view of Bresser et al (U.S. Patent No. 5,521,061, issued 28 May 1996) and, as applied to claims 29 and 35, as evidenced by Matthiesen et al (U.S. Patent Application Publication No. US 2011/0281263 A1, published 17 November 2011) based on the citations presented above.


22.	Claims 29, 37-38 and 62 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 49-52 of U.S. Patent No. 9,297,035 in view of Bischoff et al (U.S. Patent No. 6,656,734 B1, issued 2 December 2003), Kim et al (U.S. Patent No. 5,750,340, issued 12 May 1998), and Isola et al (U.S. Patent Application Publication No. US 2003/0134279 A1, published 17 July 2003) as applied to claims 1 and 37 above, and further in view of Garcia et al (U.S. Patent Application Publication No. US 2006/0030541 A1, published 9 February 2006) based on the citations presented above.



23.	Claims 52-54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 49-52 of U.S. Patent No. 9,297,035 in view of Bischoff et al (U.S. Patent No. 6,656,734 B1, issued 2 December 2003), Kim et al (U.S. Patent No. 5,750,340, issued 12 May 1998), and Isola et al (U.S. Patent Application Publication No. US 2003/0134279 A1, published 17 July 2003) as applied to claim 44 above, and further in view of Amorese et al (U.S. Patent Application Publication No. US 2004/0241666 A1, published 2 December 2004) based on the citations presented above.	

24.	Claim 62 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 49-52 of U.S. Patent No. 9,297,035 in view of Bischoff et al (U.S. Patent No. 6,656,734 B1, issued 2 December 2003), Kim et al (U.S. Patent No. 5,750,340, issued 12 May 1998), and Isola et al (U.S. Patent Application Publication No. US 2003/0134279 A1, published 17 July 2003) as applied to claim 37 above, and further in view of Virtanen et al (U.S. Patent No. 5,718,915, issued 17 February 1998) based on the citations presented above and in the Examiner’s Answer.

25.	Claims 1-2, 4-14, 18-29, 35-39, 41-47, 50-58, and 62 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 49-52 of U.S. Patent No. 9,297,035 in view of Matthiesen et al (U.S. Patent Application Publication No. US 2011/0281263 A1, published 17 November 2011) based on the citations presented above.

26.	Claims 1-2, 4-7, 9-10, 13-14, 18-29, 35-39, 41-47, 50-58, and 62 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-58 of U.S. Patent 9,309,562 in view of Isola et al (U.S. Patent Application Publication No. US 2003/0134279 A1, published 17 July 2003) based on the citations presented above. 

Response to Arguments
27.	Applicant's arguments filed 22 March 2021 (hereafter the “Remarks”) have been fully considered but they are not persuasive for the reasons discussed below
A.	Applicant argues on page 12 of the Remarks that he finality of the previous Office Action should be withdrawn because the Second Mollerup Declaration was not given due consideration.
	However, contrary to Applicant’s assertions, the Final Office Action mailed 29 January 2021 did, in fact, give full consideration to the Second Mollerup Declaration.  This response is reproduced below:
The Declaration under 37 CFR 1.132 filed 21 January 2021 (hereafter the “Second Declaration”) is insufficient to overcome the rejections of the claims as set forth above for the reasons discussed below:
	I.	Paragraph 3 of the Second Declaration argues that paragraph 0039 of Isola et al refers to in situ hybridization methods in general and not specifically to the use of double stranded probes, thereby lacking motivation to combine.
	In response to the argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, paragraph 0039 of Isola et al clearly indicates the benefits derived from in situ hybridization, which “generally involves the use of labeled nucleic acid probes which are hybridized to a chromosome or mRNA in cells….”  Isola et al also clearly define a “probe” as including double stranded probes (paragraph 0036).  Thus, it is obvious that the benefits derived from in situ hybridization are obtained using double stranded probes, thereby providing proper motivation for their use.
In addition, it is also noted that the Supreme Court ruling for KSR Int’l Co. v. Teleflex, Inc. (No 04-1350 (US 30 April 2007) forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness.  See Ex parte Smith (USPQ2d, slip op. at 20 (Bd. Pat. App. & Interf. June 25, 2007).
II.	Paragraph 4 of the Second Declaration argues that paragraph 0043 of Isola et al states that a skilled person would not interpret paragraph 0043 of Isola et al as not requiring the use of formamide, and that Isola et al give precise details for using formamide buffers.
However, it is reiterated that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.  Thus, the teaching of Isola et al that formamide may be used and that DNA may then be denatured (paragraph 0043) encompasses the alternate embodiment where formamide and denaturation are not used.   
In addition, it is noted that the Second Declaration provides no evidence as to how the skilled artisan would interpret the teachings of the prior art.  
As noted above, Applicant cannot merely rely upon arguments in place of evidence in the record.
The Response above should not be construed as an invitation to file an after final declaration.  
III.	Paragraphs 5-6 of the Second Declaration argue that the ordinary artisan would understand that 0 minutes means seconds and not no time at all (i.e., omission of the denaturation time). 
The Examiner contends that zero means zero.  Six seconds, for example, is 0.1 minutes, not 0 minutes.  
Alternatively, as noted in the rejections, Matthiesen et al teach that in embodiments wherein RNA is detected, denaturation is not required (paragraph 0214).  Thus, no denaturation step is needed in the hybridization of mRNA and RNA probes as described above. 
It is also noted that the Second Declaration provides no evidence as to how the skilled artisan would interpret the teachings of the prior art.  
As noted above, Applicant cannot merely rely upon arguments in place of evidence in the record.

	Thus, for the arguments presented in the Second Declaration are unconvincing for the reasons discussed above, which are reiterated from the Final Office Action of 29 January 2021.
B.	Applicant also argues on page 12 of the Remarks that the Second Declaration was offered to present evidence.
However, the Second Declaration has offered no evidence.  Specifically:
Paragraph 3 alleges that paragraph 0039 of Isola et al provides no motivation to use double stranded probes.  There is no evidence to support this assertion, other than saying the motivation refers to in situ hybridization as a whole.  The response to this assertion is addressed above.
Paragraph 4 states that a “skilled person would not interpret Isola this way.”  Thus, the statement is merely an opinion, which is addressed above.
Paragraphs 5-6 argue that the ordinary artisan would understand that 0 minutes means seconds and not no time at all (i.e., omission of the denaturation time). As above, no evidence is presented to support this opinion.
As noted above, the Examiner contends that zero means zero.  Six seconds, for example, is 0.1 minutes, not 0 minutes.  Additional discussion is also reproduced above.
	Thus, Applicant’s comments regarding the alleged evidence presented in the Second Declaration have been fully addressed.
C.	Applicant argues on pages 12-13 of the Remarks that there is no motivation to use the double stranded nucleic acids of Isola with Kim or Bischoff because the cited advantages are allegedly not specific to double stranded probes.  
This argument was discussed in the Advisory Action mailed 14 December 2020 and in the Final Office Action mailed 29 January 2021.
In response to the argument that, there is no teaching, suggestion, or motivation to combine the references, it is reiterated that the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  In this case, Isola et al teach the method has the added advantage of providing both quantitative and special information concerning the nucleic acids sequences within an individual cell of chromosome (paragraph 0039), which also clearly states that these advantages are derived from the use of labeled probes, which are double stranded (paragraph 0036). Thus, Isola et al teach the known techniques discussed above, the advantages of Isola et al are reasonably derived from double stranded probes.
The combination is therefore obvious for the reasons presented above
It is also reiterated that the Supreme Court ruling for KSR Int’l Co. v. Teleflex, Inc. forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. 
D.	In response to Applicant's argument on page 14 of the Remarks that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
E.	Page 14 of the Remarks also reiterates arguments regarding double stranded probes, which are addressed above.
F.	Page 14 of the Remarks also reiterates the argument that ordinary artisan would that understand that Isola et al require formamide and that Isola et al require denaturation. Thus, Applicant argues Isola et al individually.
Applicant has presented no evidence for the assertion regarding the understanding of the ordinary artisan. MPEP 716.01(c) makes clear that “[t]he arguments of counsel cannot take the place of evidence in the record” (In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965)). Thus, counsel’s mere arguments cannot take the place of evidence in the record.
It is noted that the Response above should not be construed as an invitation to file an after final declaration.
It is also reiterated from the previous Final Office Action and form the Advisory Action that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.  Thus, the teaching of Isola et al that the method may use denaturation and may use formamide (paragraph 0043) encompasses the alternate embodiment wherein the neither denaturation nor formamide is used.
In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986).
Specifically, it is noted that Isola et al is principally relied upon for double stranded probes. The prior art of Kim et al teaches that when G solutions are utilized, denaturation and hybridization are simultaneous (e.g., Example 1). Thus, there is no denaturation step, but rather a single hybridization step. Kim et al also teach that in embodiments wherein RNA is hybridized, denaturation is not required (column 6, lines 25-40). Thus, no denaturation step is needed in the hybridization of mRNA and RNA probes (column 1, lines 25-55).
G.	Applicant argues on page 15 of the Remarks that Kim et al requires a separate denaturation step.  This argument was present
This argument was discussed in the Advisory Action mailed 14 December 2020.	It is reiterated the Kim et al teach that the same solution is used for denaturation and hybridization and that “any temperature for denaturation and hybridization can be used”,’ with the exception of a maximum value of 1100C (column 6, lines 1-10). Thus, Kim et al teach the performance of the two can be at the same temperature, thereby creating a single step.
It is also reiterated that the courts have held that optimization through routine experimentation, and in particular, when related to differences in temperature, do not support patentability (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). Thus, the claimed performing both operations at the same temperature merely represents routine optimization of the cited art.	
Applicant is again cautioned to not merely rely upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.
H.	Applicant argues on page 14 of the Remarks that the claims do not cover hybridization between two single stranded RNAs.
This argument was discussed in the Advisory Action mailed 14 December 2020.
As noted in the rejections and in the Advisory Action, the combination of the references utilizes double stranded probes. Thus, a double stranded probe is hybridized to a single stranded RNA, and at least one of the nucleic acids (i.e., the probe) is double stranded.
I.	Applicant’s remaining arguments on pages 16-18 of the Remarks rely on alleged deficiencies previously addressed, which are unpersuasive for the reasons discussed above. Therefore, the claims remained rejected based on the prior art citations presented in the rejections.
J.	Applicant argues on pages 18-19 of the Remarks that the ordinary artisan would understand that a time of 0 minutes means the time frame is seconds, and that “Matthiesen itself is the evidence.” Thus, Applicant has provided no specific citation of support for the argument, and merely relies upon arguments rather than specific evidence. As noted above, the arguments of counsel cannot take the place of evidence in the record. Thus, counsel’s mere arguments cannot take the place of evidence in the record.
It is noted that the Response above should not be construed as an invitation to file an after final declaration.
It is also noted that this argument was discussed in the Advisory Action mailed 14 December 2020.
K.	Applicant’s arguments on page 19 of the Remarks refer to anticipation of the claims by Matthiesen.
This argument was discussed in the Advisory Action mailed 14 December 2020 and in the Final Office Action mailed 29 January 2021.
As noted in the Final Office Action and the Advisory Action, the rejection is a 102/103 rejection. Thus, because all of the limitations are taught by Matthiesen et al the claims are either anticipated by, or obvious over, Matthiesen et al.
Applicant is again cautioned to avoid merely relying upon counsel's arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.
L. 	Applicant’s remaining arguments refer to the double patenting rejections and rely on alleged deficiencies previously addressed, which are unpersuasive for the reasons discussed above as discussed in the Advisory Action mailed 14 December 2020 and in the Final Office Action mailed 29 January 2021.. Therefore, the claims remained rejected based on the prior art citations presented in the rejections.


Conclusion
28.	No claim is allowed.
29.	All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
30.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 31.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert T. Crow whose telephone number is (571)272-1113.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave T. Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Robert T. Crow
Primary Examiner
Art Unit 1634



/Robert T. Crow/Primary Examiner, Art Unit 1634                                                                                                                                                                                                       

c